Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 1/30/2021.  Claim 1 is amended; claims 7-8 are cancelled; and claim 10 is added.  Accordingly, claims 1-6 and 9-10 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claims 1 and 10 are objected to because of the following informalities: 
Claim 1 recites “Poly(methyl methacrylate) PMMA”.  For consistency within the claims in reciting the polymer and its acronym, applicant is advised to amend the recitation to “Poly(methyl methacrylate) (PMMA)”.  
Claim 10 recites “wherein said first solvent and said second solvent from said solution mixture under vaccum” which is grammatically incorrect.  It should read “wherein removing said first solvent and said second solvent from said solution mixture is under vaccum”.
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 102

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato et al (US 2016/0340827 A1).
Yamato et al disclose a fine cellulose fiber composite containing fine cellulose fiber.  The fine cellulose fiber composite has high dispersibility in the resin and can exhibit an effect of increasing strength and is suitably used as a filler (abstract).  See example 1, wherein a beaker equipped with a stirrer is charged with 35 g of dispersion of carboxy group-containing fine cellulose fiber having a solids content of 5.4% by mass obtain in preparation example 2.  In preparation example 2, the cellulose fiber is dispersed in IPA (i.e. isopropanol) and has an average fiber size of 3.3 nm (i.e. reads on nanocellulose).  Subsequently the beaker was charged with an amine and dissolved in 300 g of IPA (paragraphs 0211 and 0216).  The dispersion comprising cellulose fiber composite and plasticizer is added to the polylactic acid (i.e. reads on the organic hydrophobic polymer) and kneaded at a temperature of 1800C to provide a homogeneous mixture (paragraph 0225) which reads on providing a homogeneous polymer composition in present claim.  Examples of plasticizers include adipic acid esters, succinic acid esters, and fatty acid esters of glycerol (paragraph 0138) which read on additive in present claim.  The resin composition, for example, raw materials containing a resin and a fine cellulose fiber composite may be filled, and melt kneaded (paragraph 0187).   The fine cellular composite can be used in a dispersion state or the solvents are removed from the dispersion by a drying treatment to provide a dried fine cellular fiber composite (paragraph 0130).  
Yamato et al differ with respect to the process of preparing the homogeneous nanocellulose-dispersed organic hydrophobic polymer composition.
However, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
		In light of the above, it is clear that Yamato et al anticipates the present claim.

Claim Rejections - 35 USC § 103

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arias et al (Enhanced dispersion of cellulose nanocrystals … nanocomposites”, Cellulose, 2015, 22; pp483-498) in view of Hanif et al (Butanol-mediated oven-drying of nanocellulose with enhanced dehydration rate”, J. Poly. Res.; 2018, 25(191); pp 1-10; Published online on 23 October 2017).
Regarding claim 1, Arias et al disclose a process of dissolving high molecular weight PEO in deionized water (i.e. reads on PEG and step of preparing an organic additive in solution with a second solvent in present claim 1).  In parallel a suspension containing CNC was prepared by mixing CNC powder in deionized water (i.e. reads on step of preparing nanocellulose solution with a first solvent in present claim 1).  The CNC suspension was poured into H-PEO solution followed by stirring and sonication to form a CNC suspension in the PEO solution (i.e. reads on mixing nanocellulose solution and the organic additive solution to provide a solution mixture in present claim 1).  Water was subsequently removed by freezing of the suspension followed by freeze-drying until full sublimation of water (page 486, section: PEO/CNC blend preparation) which reads on removing first and second solvent from the solution mixture to provide a substantially solvent free composition in present claim 1. Blends were prepared by melt-mixing of the CNC Powder, H-PEO and PLA (i.e. reads on the hydrophobic polymer in present claim 
Arias et al differs with respect to the step of drying at a temperature of at least 500C.
However, Hanif et al in the same filed of endeavor teach that application potential of nanocellulose is hindered by the costly and slow drying methods including freeze drying process.  The main issue for nanocellulose commercialization is how effectively and rapidly its high water content can be removed, all of which raise its transportation and processing costs.  The problems of nanocellulose oven drying are overcome by the addition of t-butanol to the nanocellulose solution at >90%.  The t-butanol mediated oven-drying of aqueous nanocellulose showed lower drying times by a factor of 2-12 compared to water only oven-drying and freeze drying of the same material.  The dispersibility of this dried nanocellulose is as high as the never dried material in terms of particle size, light transmittance and sedimentation (abstract).  Freeze drying takes 3-5 days to fully dry the nanocellulose (page 2, col. 2, lines 9-10).  The t-BuOH can accelerate the drying rate due to its higher vapor pressure and lower boiling point compared to water, reduce shrinkage of nanocellulose suspensions during drying due to lower surface tension, and remaining water/t-BuOH mixture can give more increased intefibrillar distance than water only because t-BuOH has high molecular size than water, it can reduce interfibrillar contacts and adhesion (page 3-4, col. 2, 2nd full paragraph and Scheme 1).  Freeze drying generally takes 100 to 120 hours to fully dry 10 mL of 0C generally required 2.5 to 8 hours to fully dry the same nanocellulose suspensions (page 4, col. 1, sec: improved oven-drying rate).  Therefore, in light of the teachings in Hanif et al, it would have been obvious to remove the first and second solvent in the process of Arias et al, by including t-BuOH in the nanocellulose suspension and heating in an oven at a temperature of 800C, for above mentioned advantages.   
Regarding claim 2, Arias e al disclose enhanced dispersion of cellulose nanocrystals in melt-processed polylactide-based nanocomposites (title).
Regarding claim 3, Arias et al disclose a process of dissolving high molecular weight PEO in deionized water (i.e. reads on second solvent in present claim 3).  In parallel a suspension containing CNC was prepared by mixing CNC powder in deionized water (page 486, section: PEO/CNC blend preparation) which reads on first solvent in present claim 3.
Regarding claims 4-6, in addition to 6a above, it is the office’s position that it is within the scope of one skilled in art prior to filing of present application to add t-BuOH (i.e. an alcohol) to either the CNC or PEO prior to mixing them and drying, absent evidence to the contrary.
Regarding claim 9, see 6a above.

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

The objections, and rejections under 35 U.S.C. 112(b), 102 and 103 as set forth in paragraphs 3, 5, 8-10, and 15 as set forth in office action mailed 11/20/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 9 below).

Applicant's arguments filed 1/30/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that use of elevated temperature in removing the solvent has provided highly unexpected benefits regarding agglomeration issue.
In response, it is the office’s position that showing of unexpected results with respect to agglomeration is not commensurate with scope of present claims.

The prior art of Yamamoto et al is not being applied in this office action because of the cumulative nature of these rejections.  However, it is still relevant in light of the amendment to claims as presented. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764